Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        
                        DETAILED ACTION	

1. 	This action is response to the amendment filed on 19 June 2021 in which claims 1-3, 5-13 and 15-20 are presented for future examination. 

                                                      Allowable Subject Matter

2.	Claims 1-3, 5-13 and 15-20 are allowable in light of the Applicant’s argument and in light of the prior art made of record.

                     Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
Upon searching variety of databases, the examiner considering Applicant’s provided prior-art and examiner research of prior-art with are mention in form-892 and with the respect of Applicant’s arguments clarify the difference and uniqueness of invention. It still hold the novelty even if the closest prior art US Publication No. 2013001342 and the Applicant’s provided IDS, Foreign Patent 102521099 (CN) combined. 
Claims 1, 11, 19 and 20 in conjunction with all other limitations of the dependent claims, "determining, by the authentication proxy, a path tracing the process to the authentication proxy, wherein the path comprises the parent process and the process; 
Therefore, Claims 1-3, 5-13 and 15-20 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

        Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. The examiner can normally be reached on 7:00 AM -5:00 PM (Mo-Th).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-2419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890